DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) submitted on March 18, 2022 and April 19, 2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered and accepted by the examiner.

Drawings
The drawing has been considered and accepted by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for detecting and a means for scattering and means for diffracting in claim 1, means for detecting and means  for stripping light in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (WO 89/11743), the applicant submitted in the IDS, filed on March 18, 2022) in view of Raszka et al. (US 7,400,795), further in view of Hemenway et al. (US 2018/0278008).
Annotation Figure 1


    PNG
    media_image1.png
    299
    337
    media_image1.png
    Greyscale


Regarding claim 1, Campbell discloses a packaged laser diode assembly, comprising: 
a length of optical fiber (see Annotation Figure 1, character 2, Abstract, page 6, 1st full paragraph, lines 1– 2 and 2nd full paragraph, line 7) having a core (see Annotation Figure 1, character 20 and page 6, 2nd full paragraph, line 5) and a polymer buffer (see Annotation Figure 1, character 10, page 6, 1st full paragraph, lines 5 – 6 and 2nd full paragraph, line 7), the length of optical fiber (see Annotation Figure 1, character 2) having a first section (see Annotation Figure 1, character 50’) and a second section (see Annotation Figure 1, character 51’), the first section (see Annotation Figure 1, character 50’) of the length of optical fiber (see Annotation Figure 1, character 2) including a tip (see Annotation Figure 1, character 31, the reference called “ fiber end” and page 7, 3rd full paragraph, line 5) of an input end of the optical fiber (see Annotation Figure 1, character 2); 
one or more laser diodes (see Annotation Figure 1, character 1, Abstract and page 6, 2nd full paragraph, line 3) to generate laser light (see Annotation Figure 1, character 11 and Abstract); 
a light stripper (see Annotation Figure 1, character 30, the reference called “mode stripper”, Abstract, page 7, 3rd full paragraph, line 12 and page 8, first and second lines and 1st full paragraph) coupled with the core (see Annotation Figure 1, character 20) in the first section (see Annotation Figure 1, character 50’) of the length of optical fiber (see Annotation Figure 1, character 2), wherein a front exterior surface (see Annotation Figure 1) of the light stripper (see Annotation Figure 1, character 30) closest to the tip (see Annotation Figure 1, character 31) of the optical fiber (see Annotation Figure 1, character 2) comprising means for scattering light and/or a means for diffracting light (Campbell do not explicitly discloses means for scattering light and/or a means for diffracting light.  However, it was shown above that Campbell on Figure 1, character 30, Abstract, page 7, 3rd full paragraph, line 12 and page 8, first and second lines and 1st full paragraph teach a mode stripper, the mode stripper function is to scatter unwanted guided light out of the device.  These features are implicitly taught means for scattering light as is claimed.).




Annotation Figure 2

    PNG
    media_image2.png
    332
    488
    media_image2.png
    Greyscale
 

Campbell discloses the claimed invention except for polymer buffer in direct contact with the core and the polymer buffer covers only the second section of the first and second sections.   Raszka  teaches a polymer buffer (see Annotation Figures 2 and Figure 2A, character 70, the reference called “optical layer”) in direct contact with the core (see Annotation Figures 2 and Figure 2A, character 50) and the polymer buffer covers (see Annotation Figure 2) only the second section (see Annotation Figure 2, character 100) of the first and second sections.  However, it is well known in the art to apply and/or modify polymer buffer in direct contact with the core and the polymer buffer covers only the second section of the first and second sections as discloses by Raszka in (see Annotation Figures 2, Figure 2A, Abstract, column 5, lines 29 – 45 and column 6, lines 7 – 53).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known polymer buffer in direct contact with the core and the polymer buffer covers only the second section of the first and second sections as suggested by Raszka to the device of Campbell, because simplify the production of the fiber and also to provide mechanical isolation and protection.


    PNG
    media_image3.png
    366
    300
    media_image3.png
    Greyscale


Campbell discloses the claimed invention except for means for directing a beam derived from the laser light into the input end of the length of optical fiber.   Hemenway teaches a slow axis (see Figure 1, character 114a-c, the reference called “Slow axis collimating (SAC)), a fast axis (see Figure 1, character 108a-c, the reference called “Fast axis collimating (FAC) lenses) and turning mirror (see Figure 1, character 116a-c).  However, it is well known in the art to apply the slow axis, the fast axis and the turning mirror as discloses by Hemenway in (see Figure 1 and paragraphs [0051 – 0052]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply the well-known the slow axis, the fast axis and the turning mirror as suggested by Hemenway to the device of Campbell, could be used the SAC and FAC used to configured to collimate laser beams and the turning mirror is provided to direct the beam to the fiber. 

Regarding claim 11, Campbell discloses a packaged laser diode assembly, comprising: 
a length of optical fiber (see Annotation Figure 1, character 2, Abstract, page 6, 1st full paragraph, lines 1– 2 and 2nd full paragraph, line 7) having a core (see Annotation Figure 1, character 20 and page 6, 2nd full paragraph, line 5) and a polymer buffer (see Annotation Figure 1, character 10, page 6, 1st full paragraph, lines 5 – 6 and 2nd full paragraph, line 7), the length of optical fiber (see Annotation Figure 1, character 2) having a first section (see Annotation Figure 1, character 50’) and a second section (see Annotation Figure 1, character 51’), the first section (see Annotation Figure 1, character 50’) of the length of optical fiber (see Annotation Figure 1, character 2) including a tip (see Annotation Figure 1, character 31, the reference called “ fiber end” and page 7, 3rd full paragraph, line 5) of an input end of the optical fiber (see Annotation Figure 1, character 2); 
one or more laser diodes (see Annotation Figure 1, character 1, Abstract and page 6, 2nd full paragraph, line 3) to generate laser light (see Annotation Figure 1, character 11 and Abstract); 
 means for stripping light (see Annotation Figure 1, character 30, the reference called “mode stripper”, Abstract, page 7, 3rd full paragraph, line 12 and page 8, first and second lines and 1st full paragraph) from the core (see Annotation Figure 1, character 20) in the first section (see Annotation Figure 1, character 50’) of the length of optical fiber (see Annotation Figure 1, character 2).
Campbell discloses the claimed invention except for polymer buffer in direct contact with the core and the polymer buffer covers only the second section of the first and second sections.  Raszka  teaches a polymer buffer (see Annotation Figures 2 and Figure 2A, character 70, the reference called “optical layer”) in direct contact with the core (see Annotation Figures 2 and Figure 2A, character 50) and the polymer buffer covers (see Annotation Figure 2) only the second section (see Annotation Figure 2, character 100) of the first and second sections.  However, it is well known in the art to apply and/or modify polymer buffer in direct contact with the core and the polymer buffer covers only the second section of the first and second sections as discloses by Raszka in (see Annotation Figures 2, Figure 2A, Abstract, column 5, lines 29 – 45 and column 6, lines 7 – 53).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known polymer buffer in direct contact with the core and the polymer buffer covers only the second section of the first and second sections as suggested by Raszka to the device of Campbell, because simplify the production of the fiber and also to provide mechanical isolation and protection.  
Campbell discloses the claimed invention except for means for directing a beam derived from the laser light into the input end of the length of optical fiber.   Hemenway teaches a slow axis (see Figure 1, character 114a-c, the reference called “Slow axis collimating (SAC)), a fast axis (see Figure 1, character 108a-c, the reference called “Fast axis collimating (FAC) lenses) and turning mirror (see Figure 1, character 116a-c).  However, it is well known in the art to apply the slow axis, the fast axis and the turning mirror as discloses by Hemenway in (see Figure 1 and paragraphs [0051 – 0052]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply the well-known the slow axis, the fast axis and the turning mirror as suggested by Hemenway to the device of Campbell, could be used the SAC and FAC used to configured to collimate laser beams and the turning mirror is provided to direct the beam to the fiber.


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (WO 89/11743), the applicant submitted in the IDS, filed on March 18, 2022) in view of Raszka et al. (US 7,400,795), further in view of Hemenway et al. (US 2018/0278008), further in view of Noguchi et al. (US 2014/0205236).

Annotation Figure 5

    PNG
    media_image4.png
    190
    288
    media_image4.png
    Greyscale

Regarding claims 2 and 12, Campbell, Raszka and Hemenway discloses the claimed invention except for a third section; and  a combiner, wherein the core in the third section of the length of optical fiber is coupled to an input of the combiner.   Noguchi  teaches a section (see Annotation Figure 5, line 52’) which include  a combiner (see Annotation Figure 1, character 1).  However, it is well known in the art to apply and/or modify  a section which include a combiner as discloses by Noguchi in (see Figure 5 and paragraphs [0001 and 0051]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known a section which include a combiner as suggested by Noguchi to the device of Campbell, Raszka and Hemenway, because the section could be used to provide the combiner and the combiner to allows efficient propagation of lights. 
.

Claims 4  and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. (WO 89/11743), the applicant submitted in the IDS, filed on March 18, 2022) in view of Raszka et al. (US 7,400,795), further in view of Hemenway et al. (US 2018/0278008), further in view of Hou et al (US 2014/0211818).

Regarding claims 4 and 7 Campbell, Raszka and Hemenway, Campbell disclose the light stripper (see Annotation Figure 1, character 30)  comprises a glass tube collapsed on the core in the first section to form an all-around contact (see page 8, 1st full paragraph).

    PNG
    media_image5.png
    182
    278
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    172
    268
    media_image6.png
    Greyscale


Campbell, Raszka and Hemenway discloses the claimed invention except for front exterior surface is roughened, sloped, and/or covered with a reflective coating and wherein the front exterior surface is roughened, sloped, and/or coated with a reflective agent to scatter and/or diffract low NA light from the beam directing means.   Hou  teaches an exterior surface is roughened (see Figures 1A and 1B, character 13).  However, it is well known in the art to apply and/or modify the exterior surface is roughened as discloses by Hou in (see Figures 1A and 1B, and paragraph [0010]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known exterior surface is roughened as suggested by Hou to the device of Campbell, Raszka and Hemenway, to scatter the light out.

Allowable Subject Matter
Claims 3, 5 – 6, 8 – 10 and 13 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claims 3 and 13 recites a package laser diode structure including the specific structure limitation of the polymer buffer covers only the second section of the first, second, and third sections, and wherein the core in the third section of the length of optical fiber is in direct contact with at least one core of one or more additional optical fibers coupled to the input of the combiner, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
Claims 5 – 6 and  9 recites a package laser diode structure including the specific structure limitation of the glass tube is doped to create an numerical aperture (NA) cutoff value of less than 0.22, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
Claims 8 and 14 recites a package laser diode structure including the specific structure limitation of the core comprises pure fused silica core, and wherein the light stripper comprises doped glass, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
Claim 10 recites a package laser diode structure including the specific structure limitation of the light stripper is arranged to strip high NA light received at an interior of the light stripper from the core and low NA light received at a front exterior surface of the light stripper, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
Claim 15 recites a package laser diode structure including the specific structure limitation of a surface area of the tip of the input end of the optical fiber corresponds with a surface area of a refocusing spot size of the beam, and wherein the light stripping means prevents some light of the beam from entering the second section of the length of optical fiber, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Delma R. Forde whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




     /Delma R Fordé/Examiner, Art Unit 2828                                                                                                                                                                                                        /TOD T VAN ROY/Primary Examiner, Art Unit 2828